Let me express my
sincere congratulations, Sir, on your election as President of
the General Assembly at its fifty-fourth session. Under your
leadership, I am confident the Assembly will effectively
address the issues before it.
My Government salutes the Secretary-General, the
Secretariat and the United Nations agencies for their
dedication and commitment to building peace and
confidence around the world. The Solomon Islands also
applauds the Secretary-General’s programme of
modernization and revitalization of the Organization,
aimed at creating a more effective United Nations to
better serve the development needs of its Members, thus
ensuring peace and security in the twenty-first century.
My country will be a committed partner in achieving this
goal in the new millennium.
The Government and people of the Solomon Islands
warmly welcome the admission of our sister nations —
the Republic of Nauru, the Republic of Kiribati and the
Kingdom of Tonga — as new Members of the United
Nations. This makes the principle of universality, as
stipulated by the United Nations Charter, a near reality. It
is also further testimony that the United Nations is
indispensable. Its body of international laws is central to
the protection and security of our small island States.
While there have been important successes for the
international community, peace and development in many
parts of the world remain precarious. The past decade has
witnessed the increase in the world’s illicit drug problem
and its related crimes, terrorism, large-scale movement
and trade in small arms and the proliferation of nuclear
weapons and weapons of mass destruction. Equally
alarming is the rise in local and regional conflicts in
various parts of the world and the threat they pose to
national and international peace, stability and
advancement. Poverty, meanwhile, remains a major
obstacle to the economic progress of many developing
countries, especially the least developed. In addition, the
economic threats associated with globalization and trade
liberalization have increased in recent years.
For small island developing States like the Solomon
Islands, post-cold-war security now embraces human,
environmental and economic dimensions. The most
important asset of any country is its people. In a small
island developing State like mine, investment in human-
resource development is not only vital, but a critical
prerequisite to embracing national peace, stability and
economic prosperity.
In this connection, the Barbados Programme of
Action for the Sustainable Development of Small Island
Developing States, as reiterated by many representatives
at the special session earlier this week, remains a valid
blueprint for the sustainable development of small island
6


developing States, including my country. The environmental
and economic vulnerabilities of small island developing
States present major difficulties to our efforts to achieve
sustainable development. Climate change and sea-level rise
are matters of survival for the small island developing
States. Annex I parties must fulfil their commitment under
the United Nations Framework Convention on Climate
Change.
The increasing incidence and magnitude of natural
disasters are particularly alarming. On the other hand, the
overall decline in official development assistance flows, the
erosion of trade preferences, falling primary commodity
prices and limited market access could severely harm our
small and fragile economies. Hence, greater international
support is required for the successful implementation of the
Barbados Programme of Action in the future.
My Government recognizes the importance of good
governance to advance human development and to promote
sustained economic growth. We are taking measures
towards this end. The call for good governance, however,
must be accompanied by the necessary resources and the
creation of an enabling regional and international
environment.
Allow me to outline the views and some of the steps
taken by my Government to address some of the
aforementioned issues, including our efforts to create and
strengthen accountable administrative and financial
institutions, as well as the appropriate policies and
legislation.
When my Government assumed office in September
1997, we were confronted with a major financial crisis in
the public sector. The domestic financial system was
overburdened with public debt, which the Government was
unable to service. Additionally, the Asian financial crisis in
late 1997 further deepened the crisis in the domestic
economy. The public service was unable to deliver goods
and services effectively and efficiently. The private sector
became stagnant. This state of affairs demanded an urgent
overhaul of the public sector and the need to create a
vibrant private sector. Short-term, medium-term and long-
term measures had to be taken.
Thus, my Government responded with a series of
policy statements committing itself to a broad-based
programme of policy and structural reforms. The overall
goals of the policy and structural-reform programme are to
foster financial and macroeconomic stability, to establish a
more effective and efficient public service and to create an
environment for the private sector that is conducive to
viable growth and sustainability.
It is obvious that, although we have the primary
responsibility to implement our reform initiatives, we
cannot do it alone. The experiences of small economies
that have undertaken similar reforms indicate that such
reforms can be accelerated by access to capital — often
grant in aid — technical assistance, technology transfers,
assured markets for primary commodities and links to
new market locations. Therefore, the political will that my
Government has demonstrated has to be supplemented by
significant international support if we are to fulfil the
aspirations of our people.
I am grateful to our bilateral and multilateral
development partners for the positive response they have
shown so far towards our reform initiatives. Additional
assistance will be required to implement, in particular, our
medium-term development strategy and our public sector
investment programme.
Peace and development are mutually interdependent.
In this connection, the current insurgency on the island of
Guadalcanal is a big set-back to our development efforts.
It has already affected various sectors of the economy and
caused the displacement of more than 30,000 people.
While the crisis may not be comparable to major conflicts
in other parts of the world, its net result in human loss
and suffering is relative. This crisis has to be understood
in the context of our smallness, our limited resources, our
ethnic and cultural diversity and our history. The Solomon
Islands, with a population of 400,000, has more than 80
different languages. Thus, if the insurgency is left to
escalate, it could seriously threaten national peace and
security.
My Government is, therefore, firmly committed to
an early resolution of the conflict. The engagement of the
Commonwealth special envoy is a preventive measure to
bring about reconciliation between the parties concerned.
I wish to acknowledge the assistance of the
Commonwealth Secretariat in this regard. Three
agreements to settle the crisis have been reached. We are
working very hard to ensure their implementation.
I am also grateful for the prompt response of the
United Nations Secretary-General to my request for a
United Nations mission to assess the humanitarian aspects
of the crisis. My Government is committed to working
closely with the appropriate United Nations agencies to
implement the recommendations of that mission. We also
7


appreciate the humanitarian assistance of our development
partners, including the Red Cross, to the displaced
population. My Government is fully aware of the need to
pursue the necessary policies and programmes for nation-
building through the creation of long-term development
strategies that promote social cohesion and national unity.
My Government attaches great importance to regional
cooperation, security and development. The political,
economic and environmental regional organizations in our
region, including the South Pacific Forum, the South
Pacific Environmental Programme, the Pacific Community,
the South Pacific Forum Fisheries Agency and the South
Pacific Geoscience Commission, provide vital mechanisms
for policy advice and action on issues of regional concern
and interest, especially in the areas of the environment,
population, fisheries resources management and
vulnerability index. The Solomon Islands has benefited
from their contributions and thus will continue to support
and actively participate in their activities. The thirtieth
South Pacific Forum meeting, to be held in Palau next
week, provides an opportunity for us to discuss how best to
strengthen regional cooperation in order to effectively cope
with the challenges of the new millennium and to harness
the opportunities it will bring.
Furthermore, my Government will continue to support
the efforts of the Government of Papua New Guinea to
rebuild peace and confidence on Bougainville. We also note
the contributions of other South Pacific neighbours and of
the United Nations in this process.
The Solomon Islands further welcomes the progress
made in the last decade in the decolonization process in
New Caledonia. We reiterate our support for the aspirations
of the Kanaks of New Caledonia to attain self-government
and political independence. The process towards self-
determination for other remaining non-self-governing
territories, including Guam and French Polynesia, must also
be facilitated. The United Nations is well placed to continue
to facilitate this process.
My Government is concerned about the deterioration
of law and order in East Timor following the referendum
on self-determination. The parties concerned must now
honour the outcome of the referendum. Violence must not
be used to deny the choice that was made by the
overwhelming majority: the chance to move forward. The
Solomon Islands appreciates the leading role of Australia
and New Zealand in the international peacekeeping mission
in East Timor.
At this juncture, let me renew the support of the
Solomon Islands for the appeal of the 22 million people
of the Republic of China on Taiwan to be represented in
the United Nations and its related organizations. Taiwan
is capable of and willing to fulfil the obligations
contained in the Charter of the United Nations. Its
outstanding economic success has enabled it to play a
positive role in promoting world trade and in eradicating
poverty. It has rendered development assistance, including
technical training and technology transfer, to developing
countries, including my own. It has responded to United
Nations appeals for emergency relief and rehabilitation
assistance to countries that have suffered from natural
disasters and wars.
Regarding the accomplishments of the Republic of
China on Taiwan, are these not sufficient to merit
diplomatic recognition from the international community?
Taiwan's membership in the United Nations system would
contribute substantially to the security and stability of the
Asia-Pacific region and of the world in general. It would
also provide an effective basis for peaceful dialogue. The
process of self-realization, supported by the United
Nations, has resulted in the membership of North and
South Korea in the United Nations. The United Nations
ought to give similar consideration to the question of
Taiwan. Ideally, the membership of the Republic of China
on Taiwan, together with the People's Republic of China,
will make a stronger United Nations. The Solomon
Islands would welcome the opportunity to work through
the United Nations system to achieve a peaceful and just
resolution.
My Government joins those who spoke before me in
supporting the call by the Secretary-General to accord
high priority to preventive action to address the rise in
local, national and regional conflicts. Are the current
mechanisms available to the United Nations adequate to
effectively resolve small-scale armed conflicts? Is there a
role for regional organizations to make a contribution to
this preventive approach? The reform of the Security
Council should include consideration of a workable and
effective preventive strategy. In addition, a
reconfiguration of the United Nations regional groupings
is necessary to reflect present-day realities and to
accommodate the interests and concerns of Member
States.
Perhaps the most profound challenge for the next
century is how to deal with the imperatives of
globalization, that is, capitalizing on its positives and
mitigating its negatives. In other words, the challenge of
8


globalization in the new era is not to halt the expansion of
global markets, but to find the rules and institutions for
stronger governance to preserve the advantages of global
markets and competition within a framework of cooperation
to enhance human progress.
Only the United Nations and other international
institutions have the scope and the legitimacy to generate
the principles, norms and rules that are essential if
globalization is to benefit everyone. Developing countries,
in particular the least developed, need international support
to build the capacities to enable us to become more
effectively and beneficially integrated into the global
economy. Debt relief, new and additional resources for
development and better diverse trade opportunities are
required to facilitate this process.
The Millennium Assembly, to be held in September
2000, affords a unique opportunity for all States to discuss
and exchange views on how best to address the many
challenges facing us. My Government looks forward to
participating actively in this important gathering. Equally
important are the special session of the General Assembly
to review the implementation of the outcome of the World
Summit for Social Development and Further Initiatives: the
review of the Beijing Fourth World Conference on Women;
and the Third United Nations Conference on the Least
Developed Countries, to be held in the year 2001.
Finally, the United Nations needs adequate financial
resources to achieve its objectives. The current financial
difficulties do not bode well for the Organization. Member
States must honour their Charter obligations and pay their
dues in full, on time, and without conditions. Despite our
own economic and financial constraints, my Government
has settled most of its arrears to the United Nations,
including contributions to the regular budget for 1999 and
peacekeeping operations.
This century has witnessed vast advances in transport
and communications technology, the increase of global
trade and wealth and improvements in the area of
international peace and security. New information and
communications technologies have driven globalization.
Unfortunately, these achievements, including the benefits
and opportunities of globalization, have not been widely
enjoyed and distributed. Global governance of globalization
must focus on human security, development, equity, ethics,
inclusion and sustainability. Let us unite in the spirit of the
new millennium to build a better world to live in.






